Case 8:21-bk-11264-ES       Doc 10 Filed 05/18/21 Entered 05/18/21 17:08:30         Desc
                             Main Document    Page 1 of 42


  1   SEAN A. O’KEEFE – State Bar No. 122417
      sokeefe@okeefelawcorporation.com
  2   OKEEFE & & ASSOCIATES
      LAW CORPORATION, P.C.
  3   26 Executive Park, Suite 250
      Irvine, CA 92614
  4   Telephone: (949) 334-4135
      Facsimile: (949) 209-2625
  5
      [Proposed] General Insolvency Counsel for
  6   Debtor and Debtor-in-Possession
  7
  8                               UNITED STATES BANKRUPTCY COURT
  9                               CENTRAL DISTRICT OF CALIFORNIA
 10                                      SANTA ANA DIVISION
 11
                                                    Case No. 8:21-bk- 11264 ES
 12   In re
                                                    Chapter 11 Proceeding
 13
      SYNRGO, INC.,
      a California corporation,                     DECLARATION OF KARL KLESSIG IN
 14
                                                    SUPPORT OF EMERGENCY FIRST DAY
 15                                                 MOTIONS OF SYNRGO, INC., DEBTOR
                            Debtor and Debtor-in-   AND DEBTOR IN POSSESSION
 16                         Possession
                                                    Date: May 20, 2021
 17                                                 Time: 10:30 a.m.
 18                                                 Place: Courtroom 5A
                                                           411 West Fourth Street
 19                                                        Santa Ana, CA 92701

 20
 21
 22
 23
 24
 25
 26
 27
 28


                                                                                         Motion re Payroll
                                                                                      05/17/2021 6:12 PM
Case 8:21-bk-11264-ES           Doc 10 Filed 05/18/21 Entered 05/18/21 17:08:30              Desc
                                 Main Document    Page 2 of 42


  1                                 DECLARATION OF KARL KLESSIG
  2           I, Karl Klessig, hereby declare and state as follows:
  3           1.      I am over the age of eighteen years and the facts stated herein are within my
  4   personal knowledge.
  5           2.      I am the Chief Executive Officer and Chairman and sole director of SYNRGO, Inc.
  6   a major processor of information and funds in the mortgage industry (the “Debtor” or
  7   “SYNRGO”).
  8           3.      I led the combination and integration of three companies to create SYNRGO.
  9           4.      I have managed operations and conducted business in the international marketplace
 10   for over fifty years in business development, management consulting and turnaround services. A
 11   true and correct copy of my professional resume is attached hereto as Exhibit “1”. The facts stated
 12   therein are incorporated here as if set forth in full.
 13                                                  The Debtor
 14           5.      The Debtor is a single-source provider of real estate document recording and post-
 15   closing services with 26 offices nationwide, over 300 employees, and more than 42 years of
 16   combined experience.
 17           6.      The Debtor is not only a pioneer in the field of document recording, its digital-
 18   platform is the best in the business.
 19           7.      The Debtor’s deep understanding of real estate and document handling technology
 20   has enabled it to offer title companies, lenders, and local jurisdictions a broad suite of expedited
 21   and cost-effective recording services. These services are delivered via a personalized customer
 22   service approach that anticipates evolving customer needs and provides clients with the highest
 23   possible service level.
 24                                       The Debtor’s Business Model
 25           8.      In a typical recording transaction, a debtor will be tasked with recording a
 26   mortgage, deed or other real estate recording with a county recorder. The Debtor will advance the
 27   recording charge payable to the county for this transaction, plus applicable transfer taxes, and it
 28


                                                           2
Case 8:21-bk-11264-ES        Doc 10 Filed 05/18/21 Entered 05/18/21 17:08:30                  Desc
                              Main Document    Page 3 of 42


  1   will then submit this charge, along with its per transaction services fee to the applicable real estate
  2   escrow for payment.
  3            9.    The recording charge part of the transaction is a wash. The Debtor’s revenue and
  4   profit is derived from the fees it charges for these services. In any given day, the Debtor will
  5   effectuate thousands of these transactions nationwide for hundreds of customers.
  6                                     The Debtor’s Financial History
  7            10.   As of April of 2021, the Debtor was generating approximately $2.6 million dollars
  8   of revenue per month, or approximately $30 million annualized. The company’s earnings before
  9   interest, taxes and depreciation (“EBITDA”) in April were approximately $285,000. Accordingly,
 10   for every dollar the Debtor expends in operations, it generates more than a dollar of replacement
 11   value.
 12            11.   The Debtor’s top-line revenue was steadily increasing, until the recent funding issue
 13   with its accounts receivables lender, UMB Bank (“UMB”, more fully discussed below, and in fact
 14   revenue for 2021 was projected to be in $32.0 million range, with EBITDA in the $5.0 million
 15   range.
 16            12.   Attached hereto as Exhibit “2” are true and correct copies of the Debtor’s 2020
 17   financials.
 18            13.   Attached hereto as Exhibit “3” is a profit and loss statement by month for 2021. The
 19   results reflected in this financial are actual results through April of 2021. The results reflected for
 20   May through December 2021 are projected results. These projected results were estimated by
 21   management based upon the Debtor’s 2021 revenue trends and its anticipated operating expenses.
 22                  The Debtor’s Receivable Financing Arrangement With UMB, Inc.
 23            14.   The Debtor is a party to a financing agreement with UMB, as successor-in-interest
 24   to Marquette Commercial Finance.
 25            15.   Attached hereto as Exhibit “4” are true and correct copies of UMB’s loan
 26   documents (the “Loan Documents”).
 27            16.   The Loan Documents provide for a receivable financing arrangement pursuant to
 28   which UMB advances to the Debtor cash equal to a certain percentage of each “Qualified


                                                         3
Case 8:21-bk-11264-ES          Doc 10 Filed 05/18/21 Entered 05/18/21 17:08:30              Desc
                                Main Document    Page 4 of 42


  1   Account” “assigned” to UMB. Although this advance percentage varies with certain conditions, it
  2   is generally approximately 85%.
  3          17.     Under the UMB financing arrangement, the risk of loss is always on the Debtor. If a
  4   receivable is uncollectable, the differential remains due and owing by the Debtor.
  5                         The Factors Precipitating The Debtor’s Bankruptcy Filing
  6          18.     On Friday, May 14, 2021, UMB unexpectedly refused to make the daily cash
  7   advance to the Debtor on its receivables. This advance is typically approximately $2,400,000 per
  8   day. The alleged reasons for this refusal to fund are briefly discussed below. However, the effect
  9   of this refusal to fund on the Debtor’s business is of far more importance.
 10          19.     The daily financing provided by UMB enables the Debtor to pay the recording fees
 11   owed to the various county recorders across the country for document recording charges. Unless
 12   these charges are timely advanced by the Debtor, the counties will not record the thousands of
 13   documents transmitted to the recorders via the Debtor’s eRecording system.
 14          20.     Since the recording of deeds and mortgages is absolutely time critical, UMB’s
 15   unanticipated refusal to advance funds to the Debtor has placed at risk the Debtor’s entire
 16   customer base. In fact, this precipitate action could well destroy the Debtor’s business within
 17   weeks if not days, since title insurers and escrow companies cannot accept the recording delays
 18   caused this action.
 19          21.     The most important objective of the Debtor’s cash collateral motion is to enable the
 20   Debtor to obtain access to its cash collections to immediately pay the bills owed to this category of
 21   critical vendor. Without this relief, the Debtor will be forced to cease operations and to terminate
 22   the employment of over 300 people.
 23          22.     Attached hereto as Exhibit “5” a list of the critical vendors whose prepetition debts
 24   the Debtor is seeking authority to pay to ensure the Debtor’s continue operations. This would be a
 25   “right to pay authorization” not a “have to pay requirement.”
 26          23.     The purported defaults under the Loan Document that allegedly precipitated UMB’s
 27   sudden refusal to fund relate to the ongoing issue of “Direct Collections”. To summarize the issue,
 28   approximately 20 to 25% of the Debtor’s customers (the “Direct Pay Customers”) refuse to


                                                        4
Case 8:21-bk-11264-ES         Doc 10 Filed 05/18/21 Entered 05/18/21 17:08:30                 Desc
                               Main Document    Page 5 of 42


  1   forward their account payable checks to the account designated by UMB. These customers,
  2   whether through governmental limitations, or internal bureaucratic strictures, will only send their
  3   payments to the Debtor directly.
  4          24.       The Debtor has been working on this complication for some time, and UMB has
  5   been aware of it for some time. It is a long-term problem that both parties have been aware of and
  6   it is one that is in the process of being addressed. UMB’s decision not to fund on this basis was
  7   unanticipated.
  8                              The Debtor’s Proposed Use of Cash Collateral
  9          25.       The budget attached hereto as Exhibit “6” itemizes the expenses that must be paid
 10   to continue operations through a final hearing on this motion. These expenses include payroll,
 11   standard operating expenses, and county recorder fees. This budget itemizes the minimum cash
 12   that is needed to ensure the Debtor’s ability to operate during the next three to four weeks. The
 13   authorization to pay the Debtor’s critical vendors – the counties – is listed as a separate line item
 14   below the budget total.
 15          26.       The Debtor’s cash collections were $2.6 million in April. May’s cash collections
 16   are projected to be the same. In addition to these collections, the Debtor has approximately $2.0
 17   million in an account at the Bank of Hemet and it estimates that UMB is holding as much as $20.0
 18   million of the Debtor’s funds. Accordingly, sufficient cash is projected to be available to pay all of
 19   the expenses listed in Exhibit “6”.
 20                               The Debtor’s Adequate Protection Showing.
 21          27.       The Debtor’s most recent operating results provide compelling evidence in support
 22   of the following conclusions:
 23          A. The Debtor is generating approximately $30.0 million of revenue annually
 24                based upon April 2021 operational results;
 25          B. The Debtor is generating over $250,000 of positive EBITDA per month; and
 26          C. The Debtor’s top-line revenue trend and its EBITDA growth is positive.
 27          28.       The Debtor’s technological platform, its position in the industry and its attractive
 28   customer base makes it a very attractive acquisition target for strategic buyers. Based upon my


                                                          5
Case 8:21-bk-11264-ES   Doc 10 Filed 05/18/21 Entered 05/18/21 17:08:30   Desc
                         Main Document    Page 6 of 42
Case 8:21-bk-11264-ES   Doc 10 Filed 05/18/21 Entered 05/18/21 17:08:30    Desc
                         Main Document    Page 7 of 42




                                   EXHIBIT 1



                                                                          000007
     Case 8:21-bk-11264-ES        Doc 10 Filed 05/18/21 Entered 05/18/21 17:08:30                    Desc
                                   Main Document    Page 8 of 42
                                       Karl K. Klessig
Mr. Klessig is CEO and Chairman of SYNRGO, Inc. a major processor of information and funds in the
mortgage industry, where he has led the combination and integration of three companies to create SYNRGO.
Mr. Klessig has managed operations and conducted business in the international marketplace for over fifty
years in business development, management consulting and turnaround services. In addition to extensive
activities in both Europe and the Pacific Rim, he has directed an offshore manufacturing facility in the
Caribbean. He has worked on joint ventures in Japan and established operations in Australia, Canada,
England, France, Germany, Italy, Switzerland, Malyasia and Brazil. He has raised equity and development
funds for businesses in North America and Europe.
Mr. Klessig is President of The Extant Group, a Management company that has worked for over twenty years
with technology companies to increase their value. He was Vice President of Corporation Service Company
and President of its subsidiary Ingeo Systems, Inc., a leader in the recording and management of land title
documentation, which was a follow-up to the successful sale of Ingeo to CSC. Mr. Klessig was brought into
Ingeo in 2003 to control costs, focus the company and product, and build the business. In 2001-2002 Karl was
President and CEO of Xdrive Technologies, a major dot com company, responsible for its turnaround and sale.
From 1999 to 2001 he was an executive at Critical Path responsible for all business alliances and strategy,
including the integration of twelve acquired companies. In 1998-1999 he was Advisor to the Company, and
Executive Vice President at ISOCOR, where he successfully directed the doubling of the business, and the
sale of the company at a significant multiple. At Ingeo, Xdrive, Critical Path and ISOCOR he was brought in by
the investors, either venture backers and/or investment bankers.
From 1991 to 1997 Karl Klessig was the Founder and CEO of Enterprise Solutions Limited. ESL installed and
integrated many of the largest and most complex logistics, messaging, directory and information security
solutions for commercial and government customers in North America, Europe and the Asia Pacific regions, as
varied as Wal*Mart, Lowes, McDonald's, bank clearing agencies in Europe, the EU and the U.S. DoD.
From 1983 until its sale in 1989 he was the Founder, Chairman, President and CEO of Quadratron Systems
Limited, a software development, manufacturing and distribution Company, with operation in seven countries.
It was the leading provider of office automation software to the government and business communities, in forty-
one countries to over two million users. Customers included the European Economic Commission, major
PTTs, major banks, defense agencies and many Governments including Australia and New Zealand.

Mr. Klessig has created and established four other companies, including Cadre Systems Limited, a systems
integrator where he served as President and CEO until it was sold. He was also President and CEO of
Expeditions Incorporated, which became one of the world's largest tour operators, and is now part of Carlson
Waggonlit travel. As an executive of Encyclopaedia Britannica he was a senior officer of a multimedia
publishing start-up in the education field.
Mr. Klessig has also directly participated in multiple turnaround situations as an independent management
consultant for many varied clients, including as an advisor in the areas of marketing, sales and business
development to clients that included McGraw Hill, Commerce Clearing House and Dataproducts. In his early
business days he managed and led patent research and development activities in the fields of optics, cathode
ray tube design and electrophotography.
Mr. Klessig has been an invited speaker in the U.S., Canada, Japan and Europe on topics that include strategic
partnering, market directions, technology evolution, business strategies and business direction. Mr. Klessig
has twice started companies who have been 51st and 64th on the Inc. 500 list of fastest growing private
companies in America. He also has been nominated twice for National Entrepreneur of the Year.
Mr. Klessig retired as Chairman of the Software Council and a member of the Board of The Open Group and
X/Open, a major international standards organization for computers and telecommunications. Until retiring
recently after tweny-five years Karl has been on the Board of Overseers of Illinois Institute of Technology, as
well as the Entrepreneurial Board and Alumni Board. He recently stepped down as Chairman of the Board of
New West Symphony. Mr. Klessig is a partner in multiple wine bars that are located in Public Markets.
Karl’s scholastic background includes a Bachelor of Science degree in Physics and Mathematics from Illinois
Institute of Technology, and a Master of International Business Administration from West Coast University.


O
Occctttooobbbeeerrr222000111999
O

                                                                                                  000008
Case 8:21-bk-11264-ES   Doc 10 Filed 05/18/21 Entered 05/18/21 17:08:30    Desc
                         Main Document    Page 9 of 42




                                   EXHIBIT 2



                                                                          000009
5:46 PM
                                                                                                         Synrgo, Inc.
01/06/21
Accrual Basis                                                                                        Profit & Loss
                                                                                             January through December 2020
                                                           Jan 20            Feb 20             Mar 20            Apr 20            May 20            Jun 20             Jul 20            Aug 20            Sep 20

       Ordinary Income/Expense
                Income
                    Court Income                             20,198.00         21,081.00          15,033.25          6,385.10          7,182.10         13,845.50         14,063.50          13,832.50         16,688.00
                    Document Prep Income
                          Post Closing Service                      0.00              0.00               0.00              0.00              0.00              0.00               0.00              0.00              0.00
                          Document Prep Income - Other          400.00             75.00             100.00             150.00           100.00            300.00            375.00             400.00            425.00
                    Total Document Prep Income                  400.00             75.00             100.00             150.00           100.00            300.00            375.00             400.00            425.00
                    Mail Service Income
                          Leased Employee                    11,856.92         12,060.00          12,435.00         18,560.00         20,810.00         23,060.00         23,397.50          25,310.00         25,310.00
                          Mail Service Income - Other        40,647.03         30,485.68          37,895.60         51,733.58         52,669.65         62,758.42         65,363.45          62,538.61         75,858.31
                    Total Mail Service Income                52,503.95         42,545.68          50,330.60         70,293.58         73,479.65         85,818.42         88,760.95          87,848.61        101,168.31
                                                                                                                                                                                                                                                     Case 8:21-bk-11264-ES




                    Net Reimbursements
                          Advanced                       -55,560,150.70    -54,372,036.06     -61,376,424.39    -44,448,979.74    -38,476,433.49    -54,988,402.02    -71,308,788.06     -71,677,184.88    -80,175,816.96
                          Billed                         55,560,150.70     54,372,036.06      61,376,424.39     44,448,979.74     38,476,433.49     54,988,402.02     71,308,788.06      71,677,184.88     80,175,816.96
                    Total Net Reimbursements                        0.00              0.00               0.00              0.00              0.00              0.00               0.00              0.00              0.00
                    Recording Income                      1,011,108.15      1,044,062.64       1,287,671.54      1,115,316.09      1,000,510.29      1,242,329.54      1,326,074.09       1,357,226.04      1,510,848.05
                    Service Fees Income
                          Rent Income                         1,000.00          1,000.00                 0.00        2,000.00          1,000.00          2,000.00                 0.00        1,000.00                0.00
                          Service Fees Income - Other        33,057.92         30,113.82          39,681.92         35,475.80         28,355.10         39,732.49        651,543.38          42,505.09         33,266.00
                    Total Service Fees Income                34,057.92         31,113.82          39,681.92         37,475.80         29,355.10         41,732.49        651,543.38          43,505.09         33,266.00
                                                                                                                                                                                                                             Main Document




                    Transportation Income                   258,947.33        257,819.89         270,218.64        243,549.80        231,122.62        215,991.56        236,236.70         233,401.77        242,067.78
                Total Income                              1,377,215.35      1,396,698.03       1,663,035.95      1,473,170.37      1,341,749.76      1,600,017.51      2,317,053.62       1,736,214.01      1,904,463.14
           Gross Profit                                   1,377,215.35      1,396,698.03       1,663,035.95      1,473,170.37      1,341,749.76      1,600,017.51      2,317,053.62       1,736,214.01      1,904,463.14
                Expense
                    Bank Service Charges                      9,393.47          7,782.24          11,273.64          9,385.60         17,002.52          5,298.18         25,646.37          44,400.35         11,645.75
                    Computer and Internet Expenses           23,441.32         30,034.86          41,785.81         31,275.53         38,847.90         42,414.07         83,193.70          86,517.61         72,805.02
                    Contributions                               815.00            216.68                 0.00              0.00              0.00              0.00        5,000.00                 0.00              0.00
                    Court Expense                               771.29          1,432.20           1,328.48             660.02           606.81            781.15          2,143.54           2,720.06          1,122.45
                                                                                                                                                                                                                                              Page 10 of 42




                    Dues and Subscriptions                    7,300.00          4,615.00           3,312.75          2,388.00            904.00            391.95          2,110.66          10,606.48          1,319.50
                    Employee Benefis                        122,113.61        124,914.00          99,308.03        101,902.93         99,623.24        100,041.10         97,178.22          54,881.99         84,234.70
                    Insurance Expense                        89,808.90         28,957.36          27,672.45         55,150.35         33,057.39          2,799.18          9,069.38           2,052.94          4,908.06
                    Interest Expense
                          Interest - Mortgage                       0.00              0.00               0.00              0.00       28,495.96         14,664.60         14,154.06          14,579.47         14,537.62
                          Interest Expense - Other          313,714.21        320,400.81         313,729.12        260,307.99        268,821.97        260,380.13        267,203.08         277,211.94        311,198.48
                    Total Interest Expense                  313,714.21        320,400.81         313,729.12        260,307.99        297,317.93        275,044.73        281,357.14         291,791.41        325,736.10
                    License and Permits                         199.44          9,466.20             504.00          8,575.20            200.00          1,882.00         10,919.80           3,806.84                0.00
                    Meeting Expense                           3,808.27          5,905.65           2,888.35          1,391.08          1,518.30          1,247.19          3,266.98           3,002.54          5,336.10
                                                                                                                                                                                                                             Doc 10 Filed 05/18/21 Entered 05/18/21 17:08:30




                    Office Expense                           26,104.55         27,956.98          40,503.41         53,784.44         52,549.42         32,170.63         30,149.60          35,363.94         48,018.97
                    Outside Services                         14,967.71         14,745.94          27,192.92         26,396.32         19,077.60         18,644.37         25,782.24          83,569.36         19,458.56
                    Payroll - Employer Taxes                113,133.91         92,005.12          83,506.81         81,889.67         84,326.08         81,246.64         86,980.00          88,277.67         89,239.58
                                                                                                                                                                                                                                                     Desc




                    Payroll - Non-Officer Wages           1,012,980.44        971,759.27       1,079,205.47      1,143,644.32      1,284,277.19      1,076,110.16      1,175,286.27       1,159,086.52      1,175,808.53
                    Payroll Expenses                         10,221.48         11,296.06          11,830.62         11,402.66         16,279.80         10,798.98         11,091.80          11,755.95         11,830.36




                                                                                                                                                                                                     000010           Page 1 of 4
5:46 PM
                                                                                         Synrgo, Inc.
01/06/21
Accrual Basis                                                                       Profit & Loss
                                                                             January through December 2020
                                                Jan 20        Feb 20            Mar 20            Apr 20          May 20          Jun 20          Jul 20        Aug 20          Sep 20

                    Postage and Delivery         50,599.44      36,317.81        86,032.15         56,179.47        64,662.22       65,451.44      65,533.25      55,051.92      103,476.04
                    Professional Fees            44,229.95      22,724.00        48,626.50         34,820.00        40,977.00       43,729.00      51,325.00      37,111.25        24,787.50
                    Total Recording Expenses    197,781.67      -96,766.77       49,478.67         41,899.97        53,716.84       47,253.27      52,824.79      39,187.72        25,521.69
                    Rent Expense                 50,131.95     118,902.17        52,855.49         49,414.15        48,845.30       51,105.70      45,665.52      52,220.00        68,851.08
                    Repair & Maintenance          4,888.59       9,304.76         7,703.32         29,283.32         8,734.02       13,287.33      17,640.44      26,321.25        31,686.37
                    Selling Expense               9,950.61       3,460.31         3,954.26          1,279.57           792.16        3,409.39         743.52         781.00         1,594.12
                    Total Taxes                   5,230.06      29,045.10           -383.71                0.00            0.00        873.38       1,685.83             0.00       1,052.84
                    Telephone Expense            34,239.51      31,350.15        41,916.56         36,527.44        36,576.82       34,344.06      37,250.43      42,965.48        28,043.68
                    Transportation              142,696.44     124,618.00       146,004.73        118,876.52       105,419.53      116,697.87     121,953.62     115,939.95      118,709.41
                    Travel Expense               11,456.42      13,898.66        18,138.59              89.37        4,087.41        5,958.37       4,814.52       3,908.26         1,331.59
                    Utilities                     4,961.14       4,357.80         4,872.83          4,562.41         6,174.34        7,031.31       8,549.41      11,965.40         8,832.61
                                                                                                                                                                                                                       Case 8:21-bk-11264-ES




                Total Expense                  2,304,939.38   1,948,700.36     2,203,241.25      2,161,086.33     2,315,573.82    2,038,011.45   2,257,162.03   2,263,285.89    2,265,350.61
       Net Ordinary Income                      -927,724.03    -552,002.33      -540,205.30       -687,915.96      -973,824.06     -437,993.94     59,891.59     -527,071.88     -360,887.47
   Net Income                                   -927,724.03    -552,002.33      -540,205.30       -687,915.96      -973,824.06     -437,993.94     59,891.59     -527,071.88     -360,887.47
                                                                                                                                                                                               Main Document    Page 11 of 42
                                                                                                                                                                                               Doc 10 Filed 05/18/21 Entered 05/18/21 17:08:30
                                                                                                                                                                                                                       Desc




                                                                                                                                                                          000011         Page 2 of 4
5:46 PM
                                                                     Synrgo, Inc.
01/06/21
Accrual Basis                                                      Profit & Loss
                                                             January through December 2020
                                                                        Oct 20            Nov 20             Dec 20             TOTAL

                Ordinary Income/Expense
                       Income
                           Court Income                                  13,604.00          12,034.50          13,142.00         167,089.45
                           Document Prep Income
                                  Post Closing Service                           0.00        7,030.00          19,245.00          26,275.00
                                  Document Prep Income - Other              800.00             850.00                 0.00         3,975.00
                           Total Document Prep Income                       800.00           7,880.00          19,245.00          30,250.00
                           Mail Service Income
                                  Leased Employee                        25,310.00          25,310.00          25,310.00         248,729.42
                                  Mail Service Income - Other            68,268.25          62,640.25          61,846.93         672,705.76
                           Total Mail Service Income                     93,578.25          87,950.25          87,156.93         921,435.18
                                                                                                                                                                                    Case 8:21-bk-11264-ES




                           Net Reimbursements
                                  Advanced                           -83,593,526.01     -80,672,900.99    -118,963,599.28    -815,614,242.58
                                  Billed                              83,593,526.01     80,672,900.99     118,963,599.28     815,614,242.58
                           Total Net Reimbursements                              0.00              0.00               0.00              0.00
                           Recording Income                            1,619,544.89      1,426,022.99       1,666,072.99      15,606,787.30
                           Service Fees Income
                                  Rent Income                              2,000.00          1,000.00                 0.00        11,000.00
                                  Service Fees Income - Other            42,717.27          34,348.72          30,218.14       1,041,015.65
                           Total Service Fees Income                     44,717.27          35,348.72          30,218.14       1,052,015.65
                                                                                                                                                            Main Document




                           Transportation Income                        261,307.98         262,137.81         292,168.21       3,004,970.09
                       Total Income                                    2,033,552.39      1,831,374.27       2,108,003.27      20,782,547.67
                   Gross Profit                                        2,033,552.39      1,831,374.27       2,108,003.27      20,782,547.67
                       Expense
                           Bank Service Charges                          61,432.94          11,648.37          10,543.55         225,452.98
                           Computer and Internet Expenses                12,523.94          44,224.39          38,332.87         545,397.02
                           Contributions                                         0.00              0.00               0.00         6,031.68
                           Court Expense                                   1,645.25          1,456.85             629.70          15,297.80
                                                                                                                                                                             Page 12 of 42




                           Dues and Subscriptions                          4,444.55            935.00          10,754.00          49,081.89
                           Employee Benefis                              81,611.76          77,798.25          81,047.68       1,124,655.51
                           Insurance Expense                             96,824.78          26,857.98          42,308.69         419,467.46
                           Interest Expense
                                  Interest - Mortgage                    14,029.36          14,451.45          13,944.25         128,856.77
                                  Interest Expense - Other              342,238.11         333,752.83         346,659.99       3,615,618.66
                           Total Interest Expense                       356,267.47         348,204.28         360,604.24       3,744,475.43
                           License and Permits                           13,150.60           2,011.74             504.00          51,219.82
                           Meeting Expense                                 3,078.26          2,055.40           1,442.00          34,940.12
                                                                                                                                                            Doc 10 Filed 05/18/21 Entered 05/18/21 17:08:30




                           Office Expense                                30,539.15          38,533.62          53,207.56         468,882.27
                           Outside Services                              19,345.31           9,604.17          12,618.63         291,403.13
                           Payroll - Employer Taxes                      90,714.86          78,644.71          99,458.84       1,069,423.89
                                                                                                                                                                                    Desc




                           Payroll - Non-Officer Wages                 1,183,460.01      1,119,747.86       1,161,679.63      13,543,045.67
                           Payroll Expenses                              11,964.77          17,712.81           7,830.15         144,015.44




                                                                                                                                               000012   Page 3 of 4
5:46 PM
                                                                    Synrgo, Inc.
01/06/21
Accrual Basis                                                     Profit & Loss
                                                            January through December 2020
                                                                       Oct 20        Nov 20          Dec 20          TOTAL

                                 Postage and Delivery                   70,083.12      71,877.38       50,382.85      775,647.09
                                 Professional Fees                      57,076.61      22,105.00       20,934.22      448,446.03
                                 Total Recording Expenses               34,409.91      36,403.87       35,157.46      516,869.09
                                 Rent Expense                           37,215.82      60,979.70       54,485.28      690,672.16
                                 Repair & Maintenance                   10,322.63       8,357.13       13,391.01      180,920.17
                                 Selling Expense                           517.50      14,733.76        1,963.22       43,179.42
                                 Total Taxes                            58,855.81             0.00         85.25       96,444.56
                                 Telephone Expense                      38,556.18      39,906.12       33,126.76      434,803.19
                                 Transportation                        117,653.42      90,352.09      111,959.31     1,430,880.89
                                 Travel Expense                          5,504.35       2,810.60        1,760.37       73,758.51
                                 Utilities                               9,525.95       8,269.44        9,233.18       88,335.82
                                                                                                                                                                         Case 8:21-bk-11264-ES




                             Total Expense                            2,406,724.95   2,135,230.52    2,213,440.45   26,512,747.04
                   Net Ordinary Income                                 -373,172.56    -303,856.25     -105,437.18   -5,730,199.37
                Net Income                                             -373,172.56    -303,856.25     -105,437.18   -5,730,199.37
                                                                                                                                                 Main Document    Page 13 of 42
                                                                                                                                                 Doc 10 Filed 05/18/21 Entered 05/18/21 17:08:30
                                                                                                                                                                         Desc




                                                                                                                                    000013   Page 4 of 4
Case 8:21-bk-11264-ES   Doc 10 Filed 05/18/21 Entered 05/18/21 17:08:30    Desc
                        Main Document    Page 14 of 42




                                   EXHIBIT 3



                                                                          000014
                                                                                       Jan‐21        Feb‐21       Mar‐21        Apr‐21       May‐21        Jun‐21       Jul‐21      Aug‐21       Sep‐21       Oct‐21       Nov‐21       Dec‐21       TOTAL
                                                  Total Revenues                   $ 2,108,333 $ 2,347,917 $ 2,493,943 $ 2,594,739 $ 2,664,241 $ 2,810,330 $ 2,904,951 $ 3,066,337 $ 3,217,136 $ 3,338,461 $ 3,445,659 $ 3,523,420 $ 34,515,467




                                                                                                                                                                                                                                                             000015
Desc




                                                  Operations Comp. ‐ Base               802,864       802,864      804,633       807,124       807,555      807,555     810,137      810,783      810,783      814,291      816,321      816,321     9,711,230
                                                  Operation Comp. ‐ Growth               35,384        35,384       70,767       120,597       129,211      129,211     180,853      193,771      193,771      263,933      304,539      304,539     1,961,958
                                                  Payroll Taxes                          93,619        79,364       67,737        66,429        61,508       70,726      73,341       76,508       76,242       80,614       82,903      107,816       936,807
Doc 10 Filed 05/18/21 Entered 05/18/21 17:08:30




                                                  Employee Benefits                      77,116        77,116       80,534        85,348        86,180       86,180      91,168       92,416       92,416       99,194      103,116      103,116     1,073,901
                                                  Direct Operational Expenses          246,985     272,135     287,464     300,045     307,340     322,676     314,424     330,355     345,240     357,217     367,799     375,475    3,827,154
                                                                                   $ 1,255,968 $ 1,266,863 $ 1,311,135 $ 1,379,542 $ 1,391,794 $ 1,416,348 $ 1,469,922 $ 1,503,832 $ 1,518,452 $ 1,615,249 $ 1,674,677 $ 1,707,267 $ 17,511,049
                                                  Gross Profit                     $   852,366 $ 1,081,054 $ 1,182,808 $ 1,215,197 $ 1,272,446 $ 1,393,982 $ 1,435,029 $ 1,562,505 $ 1,698,684 $ 1,723,212 $ 1,770,982 $ 1,816,154                  17,004,418
                                                                                       40.4%         46.0%        47.4%          46.8%        47.8%        49.6%        49.4%       51.0%        52.8%        51.6%        51.4%        51.5%        49.3%
                                                  S,G&A Compensation                   374,606        374,897      374,897       377,397       377,689      377,689     379,689      379,939      379,939      382,964      382,964      382,964   4,545,636
                                                  S,G&A Comp. ‐ Growth                  53,293         59,127       59,127        59,127        64,960       64,960      49,960       54,960       54,960       54,960       54,960       54,960     685,353
                 Page 15 of 42




                                                  Raises ‐ all departments                 ‐              ‐            ‐             ‐             ‐            ‐        21,454       21,454       21,454       21,454       21,454       21,454     128,724
                                                  Payroll Taxes                         47,790         41,093       33,584        31,257        29,064       33,420      33,385       34,757       34,636       34,346       33,977       44,188     431,496
                                                  Employee Benefits                     36,728         37,292       37,292        37,292        37,855       37,855      36,406       36,889       36,889       36,889       36,889       36,889     445,167
                                                                                   $   512,417 $      512,409 $    504,900 $     505,073 $     509,569 $    513,925 $   520,895 $    527,999 $    527,878 $    530,613 $    530,245 $    540,455 $ 6,236,377
                                                                                                                                                                                                                                                         ‐
                                                                                                                                                                                                                                                         ‐
                                                  Bank Fees                              14,500        11,000       11,110         5,703         5,760        5,818        5,876       5,935        5,994        6,054        6,115        6,176      90,042
                                                  Closing Fee ‐ new facility                ‐             ‐            ‐          27,778        27,778       27,778       27,778      27,778       27,778       27,778       27,778       27,778     250,000
                                                  Insurance                              44,583        44,583       44,583        44,583        44,583       44,583       44,583      44,583       44,583       44,583       44,583       44,583      535,000
Main Document




                                                  Professional Fees                      35,267        35,267       35,267        35,267        35,267       35,267       35,267      35,267       35,267       35,267       35,267       35,267      423,200
                                                  Office Expenses                       42,167         46,958       49,879        51,895        53,285       56,207      58,099       61,327       64,343       66,769       68,913       70,468     690,309
                                                  Rent                                  57,947         57,947       57,947        60,947        60,947       60,947      60,947       60,947       60,947       60,947       60,947       60,947     722,360
                                                  Computer & Internet                   46,454         46,454       46,454        51,796        51,796       51,796      56,976       56,976       56,976       64,098       64,098       64,098     657,973
                                                  Telephone                             32,000         32,000       32,000        32,000        32,000       32,000      38,400       38,400       38,400       38,400       38,400       38,400     422,400
                                                  Non‐Logistics Reimbursements          41,000         41,820       42,656        43,510        44,380       45,267      46,173       47,096       48,038       48,999       49,979       50,978     549,896
                                                  Other Admin Expenses                  67,706         67,827       68,283        70,980        71,116       71,374      75,424       75,776       75,936       76,418       77,026       77,366     875,232
                                                                                   $   381,623 $      383,856 $    388,179 $     424,458 $     426,911 $    431,037 $   449,522 $    454,084 $    458,262 $    469,313 $    473,105 $    476,061 $ 5,216,413
                                                                                                                                                                                                                                                         ‐
                                                  EBITDA/Income from Operations $       (41,675) $    184,788 $    289,729 $     285,665 $     335,966 $   449,020 $    464,613 $    580,422 $    712,545 $   723,287 $     767,632 $    799,637 $ 5,551,629
Case 8:21-bk-11264-ES




                                                                                       ‐2.0%          7.9%        11.6%          11.0%        12.6%        16.0%        16.0%       18.9%        22.1%        21.7%        22.3%        22.7%        16.1%
                                                  Mortgage Interest                     14,000         14,000       14,000        14,000        14,000       14,000      14,000       14,000       14,000       14,000       14,000       14,000     168,000
                                                  Bank Interest                        268,698        268,698      268,698       112,896       112,896      112,896     118,313      118,313      118,313      123,729      123,729      123,729   1,870,906
                                                  Bond Interest                            ‐           55,000       55,000        55,000        55,000       55,000      55,000       55,000       55,000       55,000       55,000       55,000     605,000
                                                  Depreciation                          35,000         36,042       36,042        36,042        36,042       36,042      37,083       37,083       37,083       37,083       37,083       37,083     437,708
                                                                                   $   317,698 $      373,740 $    373,740 $     217,938 $     217,938 $    217,938 $   224,396 $    224,396 $    224,396 $    229,813 $    229,813 $    229,813 $ 3,081,615
                                                  Net Income from Operations       $ (359,372) $ (188,951) $       (84,010) $     67,728 $     118,028 $   231,083 $    240,217 $    356,026 $    488,149 $   493,474 $     537,819 $    569,825 $ 2,470,014
                                                  Gain on Extinguishment of Debt               ‐             ‐            ‐     2,639,000             ‐            ‐            ‐           ‐            ‐            ‐            ‐            ‐    2,639,000
                                                  Net Income before Income Taxes $ (359,372) $ (188,951) $         (84,010) $ 2,706,728 $      118,028 $    231,083 $   240,217 $    356,026 $    488,149 $    493,474 $    537,819 $    569,825 $ 5,109,014
Case 8:21-bk-11264-ES   Doc 10 Filed 05/18/21 Entered 05/18/21 17:08:30    Desc
                        Main Document    Page 16 of 42




                                  EXHIBIT 4




                                                                          000016
Case 8:21-bk-11264-ES            Doc 10 Filed 05/18/21 Entered 05/18/21 17:08:30                       Desc
                                 Main Document    Page 17 of 42



      MCF ACCOUNT ASSIGNMENT AND SECURITY AGREEMENT
         This Account Assignment and Security Agreement (the “Agreement”) is dated this 11th day of
January, 2017, and is between Marquette Commercial Finance, a division of Marquette Transportation
Finance, LLC, a Missouri limited liability company (“MCF”), and Document Processing Solutions, Inc., a
California corporation (“Assignor”). This Agreement shall become effective as of the day it is accepted
in the State of Minnesota by MCF as indicated at the end hereof by the date and signature on behalf of
MCF.

                                      SECTION 1 - DEFINITIONS

1.01    Definitions. For all purposes of this Agreement, except as otherwise expressly provided or
unless the context otherwise requires: the terms defined in this Section have the meanings assigned to
them in this Article, and include the plural as well as the singular; and all accounting terms not otherwise
defined herein have the meanings assigned to them in accordance with generally accepted accounting
principles (“GAAP”).

“Account” shall mean all of Assignor’s accounts, as the term is defined in the Uniform Commercial Code
in Minnesota, however created or evidenced arising from the rendition of services or sale of inventory by
Assignor together with all contract rights, instruments, documents, chattel paper, notes, drafts and other
forms of obligations owing to Assignor related to or evidencing any account.

“Advance” means the Initial Payment and any advance by MCF to the Assignor pursuant to
Section 2 hereof. The Advances may be up to eight-five percent (85%) of the Gross Amount of a
Qualified Account; in MCF’s sole discretion, however, the Reserve shall not be less than fifteen percent
(15%) of the Qualified Accounts.

“Account Debtor” shall mean any person or entity liable to Assignor relating to any Account.

“Base Rate” means, on any day, the greater of (i) the rate per annum published from time to time by The
Wall Street Journal or www.wsj.com as the base or prime rate for corporate loans at large commercial
banks (or if more than one such rate is published for any day, the higher or highest of the rates so
published) or (ii) the sum of the three-month London interbank offered rate (“LIBOR”) published from
time to time by The Wall Street Journal or www.wsj.com plus two percent (2%). If either the prime rate
or three-month LIBOR is no longer published by The Wall Street Journal or www.wsj.com, then MCF
shall, in its sole and absolute discretion, substitute another published or announced prime rate or three-
month LIBOR Rate, as the case may be.

“Collateral” shall mean all present and future Accounts, all of Assignor’s other Accounts; chattel paper,
instruments, payment intangibles, general intangibles, and documents whether or not considered an
Account under the terms of this Agreement; all assets including, without limitation, records, inventory,
equipment of every kind and description; furniture and fixtures; deposit Accounts; money; investment
property; letters of credit; notes; the Reserve; tax refunds and insurance proceeds, all as defined herein or
in the Uniform Commercial Code and all proceeds thereof.

“Default Base Rate” means, upon the occurrence of an Event of Default, for each day the Event of
Default is not cured, the greater of (i) the rate per annum published from time to time by The Wall Street
Journal or www.wsj.com as the base or prime rate for corporate loans at large commercial banks (or if
more than one such rate is published for any day, the higher or highest of the rates so published) or (ii) the
sum of the three-month London interbank offered rate (“LIBOR”) published from time to time by The




                                                                                                    000017
Case 8:21-bk-11264-ES             Doc 10 Filed 05/18/21 Entered 05/18/21 17:08:30                        Desc
                                  Main Document    Page 18 of 42


Wall Street Journal or www.wsj.com plus five percent (5%). If either the prime rate or three-month
LIBOR is no longer published by The Wall Street Journal or www.wsj.com, then MCF shall, in its sole
and absolute discretion, substitute another published or announced prime rate or three-month LIBOR
Rate, as the case may be.

“Effective Date” shall mean the date MCF accepts this Agreement at its offices in Bloomington,
Minnesota.

“Fee Schedule” shall mean the fees and charges set forth on Schedule A.

“Fixed Discount” A Fixed Discount shall mean a percentage of the Gross Amount of each of the
Accounts assigned to MCF pursuant to this Agreement. The discount is computed on the Gross Amount
of an Account based on the actual days elapsed from the date of the Initial Payment for the Account until
after the proceeds of collection for the Account are received and deposited by MCF. The percentages for
this Agreement of the Fixed Discounts are set forth on Schedule A.

“Gross Amount” of an Account means the gross face amount payable pursuant to the related invoice.

“Initial Payment” means up to eighty-five percent (85%) of the Gross Amount of an Account; provided,
however, the Reserve shall not be less than fifteen percent (15%) of the Qualified Accounts.

“Maximum Amount” shall mean Twelve Million Dollars and No Cents ($12,000,000.00).

"Obligations" shall mean and refer to all of Assignor’s obligations under this Agreement as well as all
amounts MCF may from time to time advance to Assignor and to others at the request of or for the
account of or for the benefit of Assignor, all other debts, extensions of credit, liabilities and obligations of
Assignor to MCF or any affiliate of every kind and description (whether or not evidenced by a note or
other instrument and whether or not for the payment of money), direct or indirect, absolute or contingent,
joint or several, primary or secondary, due or to become due, now existing or hereafter arising, including,
without limiting the generality of the foregoing, any liability of Assignor to MCF or any affiliate as a
guarantor of indebtedness or liabilities of others and all interest, fees, charges and expenses payable by
Assignor hereunder, or any supplement or amendment hereto or any other agreement between Assignor or
MCF or any affiliate or any instrument evidencing any of the foregoing.

“Qualified Account” shall have the meaning set forth in Section 4.03, hereof.

“Reserve” shall mean a ledger entry representing the difference between the face value of the Qualified
Accounts assigned to MCF and the funds advanced to Assignor and is not represented by any deposit
fund excepting thereof the value of any letter of credit, certificate of deposit or cash deposit in lieu of a
Reserve.

“Remittance Address” shall mean NW 6333, P.O. Box 1450, Minneapolis, MN 55485-6333 (or, upon
notice from MCF, another post office box of MCF) and, in the case of payments to be effected by wire
transfer or other electronic means, the related invoice must set forth, as the sole bank account for all
payments, a bank account of MCF (or a third party designated by MCF) designated by MCF from time to
time (except in each case as otherwise agreed in writing by MCF).




                                                       2
                                                                                                      000018
Case 8:21-bk-11264-ES            Doc 10 Filed 05/18/21 Entered 05/18/21 17:08:30                     Desc
                                 Main Document    Page 19 of 42


“Termination Date” shall mean the date this Agreement is terminated by one of the parties.

“Variable Discount” shall mean the amount computed on the amount of the Initial Payment and any
future Advance and accruing on the basis of actual days elapsed from the date of Initial Payment or any
Advance and until and including three business days after MCF receives and deposits the full amount of
the Account at a per annum rate equal to (based on a year consisting of 360 days) the Base Rate plus two
percent (2.00%) per annum; provided, however, in no event shall the Variable Discount with respect to
any Account assigned hereunder be less than five percent (5.00%) per annum.

                            SECTION 2 - ASSIGNMENT OF ACCOUNTS

2.01     Offer of Accounts. At its election from time to time during the term of this Agreement, Assignor
agrees to offer for assignment to MCF certain of its Accounts arising out of sales of goods, or services
rendered, by Assignor, and to assign to MCF on the terms set forth in this Agreement. MCF shall have
the absolute right in its sole discretion to reject any or all offered Accounts, whether or not MCF has
previously accepted the assignment of Accounts of any particular Account Debtor hereunder. Without
the prior written consent of MCF the parties agree the maximum of amount of advances for Qualified
Accounts at any time then remain outstanding will not exceed the Maximum Amount, provided, however,
if MCF makes an over-advance in excess of the Maximum Amount then, all of the excess over-advance
will continue to be governed by this Agreement.

2.02     Assignment of Accounts. Each Account assigned to MCF hereunder shall be made by MCF
with recourse against Assignor. In connection with each assignment of Accounts to MCF, Assignor
agrees to deliver to MCF a written assignment of the Accounts, together with a copy of all invoices
relating to the Accounts, and evidence of delivery of the related goods or performance of the related
services (and, if requested, the original purchase orders from the applicable customers), all in a form
satisfactory to MCF. In order for an Account to be Qualified Account eligible for assignment to MCF,
the related invoice must set forth the Remittance Address as the sole address for payment of the Account.
MCF’s acceptance for assignment of offered Accounts shall be evidenced by MCF’s tendering of the
Initial Payment and any subsequent Advance subject to the maintenance of the Reserve to Assignor or
otherwise delivering to Assignor a schedule of Accounts accepted for assignment by MCF.

2.03    Security Interest. Assignor hereby grants to MCF a security interest in the Collateral. The
foregoing conveyance does not constitute and is not intended to result in an assumption by MCF of any
obligation of Assignor or any other person in connection with the Accounts or related rights or under any
agreement or instrument relating thereto. Assignor agrees to execute and deliver the bills of sale,
assignments, letters of credit, notices of assignment, financing statements (including continuation
statements) under the applicable UCC and other documents, and make entries and markings in its books
and records, and to take all other actions (including the negotiation, assignment or transfer of negotiable
documents, letters of credit or other instruments) as MCF may request to further evidence or protect the
sales and assignments of Accounts and related rights to MCF.

2.04     Terms of Accounts. Except as otherwise may be agreed to in writing by MCF from time to time,
the terms of assignment offered by Assignor to its Account Debtors with respect to all Accounts offered
to MCF hereunder shall be the number of days specified on the invoice for the offered Account, but in no
event greater than Net 30 Days. After an Account has been assigned to MCF, Assignor shall not have the
right to vary the terms of sale set forth in the invoice relating to the Account, or any other aspect of the
Account.

                               SECTION 3 - PRICING AND RESERVE



                                                     3
                                                                                                  000019
Case 8:21-bk-11264-ES            Doc 10 Filed 05/18/21 Entered 05/18/21 17:08:30                      Desc
                                 Main Document    Page 20 of 42


3.01     Reserve. Assignor shall establish an initial Reserve upon commencement of the use of the
services and facilities of MCF. The initial Reserve may be adjusted up or down at any time in the sole
discretion of MCF. If upon adjustment it is found that Assignor does not have a Reserve with MCF in the
amount required, Assignor shall immediately pay the deficit to MCF. If the deficit is not paid by
Assignor, the amount of any deficit may be deducted by MCF from the remittances due Assignor.
Assignor will be charged interest on the deficit of the Reserve equal to the Base Rate, plus 5% per annum
until the Reserve is fully funded.

3.02     Charges. The charges for the amounts advanced by MCF and services provided by MCF shall be
pursuant to the applicable Fee Schedule in effect at the time the Accounts are assigned to MCF. The
current Fee Schedule is attached as Schedule A and incorporated herein by reference. It is expressly
understood that the charges and the applicable Fee Schedule may be increased or decreased by MCF at
any time upon thirty (30) days written notice to Assignor and that the changes shall be and become a part
of this Agreement at the end of said thirty (30) day period as though set forth verbatim herein.
Deductions from remittances to the Assignor may be made by MCF for the charges made pursuant to the
applicable Fee Schedule, as well as for all Obligations of all kinds of the Assignor to MCF and to
maintain the Reserve.

3.03    Commitment Fee. Assignor hereby agrees to pay to MCF on the execution hereof a one-time
commitment fee (the “Commitment Fee”) of Zero and No/100 Dollars ($0.00). Assignor and MCF
acknowledge and agree that the Commitment Fee is intended as reasonable compensation to MCF for
entering into this Agreement.

3.04     UCC Filings. Assignor hereby authorizes MCF to file in any jurisdiction MCF may deem
appropriate, without the signature of Assignor, one or more financing statements, and all amendments and
continuations with respect thereto, relating to the Collateral and hereby ratifies, confirms and consents to
any filings made by MCF prior to the date hereof. Assignor further agrees that a carbon, photographic or
other reproduction of this Agreement or any financing statement describing any Collateral is sufficient as
a financing statement and may be filed in any jurisdiction MCF may deem appropriate.

3.05     Documentation. Assignor will furnish to MCF, upon request, any and all papers, documents,
electronic records, and other records in its possession or control related to any Account assigned to MCF
or related to Assignor’s business and agrees to cooperate fully with MCF in all matters related to
collection of the Accounts. In the event MCF is unable to match a specific payment to an outstanding
Account of Assignor, MCF shall provide both the Assignor and the Account debtor a 90 day notice
requesting information to match the payment to an Account The notice shall be in writing and clearly
indicate it is a request for identification of the payment. The notice shall include: 1) the check number: 2)
the amount, and date of the payment; 3) the payor's name; and 4) any additional basic information MCF is
able to provide. Concerning the payment, MCF shall retain the payment pending receipt of documentation
to match the payment to a specific Account. Upon receipt of the information from the Assignor matching
the Account to the payment, MCF shall apply the payment to the Account. In the event the Account
debtor provides written notice the payment was made in error, MCF shall return the payment to the
Account debtor. In the event neither Assignor or Account debtor provides documentation necessary to
apply the amount to an Account, MCF shall retain the payment as general income to MCF, subject to
disgorgement as provided under applicable law; provided that the amount of such payment shall be
applied under the terms of this Agreement to reduce the amount of the Obligations.


3.06    Disputed Accounts. Assignor agrees to notify MCF immediately of any breach by Assignor of
any representation, warranty or agreement of Assignor contained herein or should any representation,
warranty or agreement made herein become untrue or false at any time. Assignor further agrees to notify


                                                     4
                                                                                                   000020
Case 8:21-bk-11264-ES           Doc 10 Filed 05/18/21 Entered 05/18/21 17:08:30                     Desc
                                Main Document    Page 21 of 42


MCF immediately of the assertion by any Account Debtor of any dispute or other claim (including any
defense or offset asserted by any Account Debtor) with respect to any Account assigned to MCF
hereunder, or with respect to any related goods or services (“Disputed Accounts”). Unless MCF is
advised in writing by Assignor to the contrary, any Account that: (i) has not been paid by the Account
Debtor within ninety (90) days from the date of the invoice upon which the Account is based, or (ii) when
MCF determines, in its sole discretion, an Account is uncollectable the Account shall become a Disputed
Account. As to any Disputed Account, MCF shall have the right, in its sole discretion, (i) to settle at the
expense of Assignor (including all attorneys’ fees and expenses of MCF) and for the benefit of MCF any
dispute or claim upon the terms as MCF may, in its sole discretion, deem advisable or (ii) to charge the
Gross Amount of the Disputed Account against the Reserve or deduct the unpaid balance from any Initial
Payment, any Advance or against any money or other funds of Assignor in the possession, custody or
control of MCF, from whatever source.

3.07      Payments; Timing of Application. Payments received by MCF after 2:00 PM central time
(Standard or Daylight as applicable) on each business day will be applied against Assignor's
Obligations hereunder on the following business day.

                     SECTION 4 - WARRANTIES AND REPRESENTATIONS

4.01      Notification and Collection. Assignor authorizes MCF to forward directly to Account Debtors
statements or invoices on Accounts assigned to MCF hereunder, and to request payment at the address or
to the bank account as may be designated by MCF. Assignor agrees that, if any payment is made to
Assignor on any Account assigned to MCF from Assignor hereunder, Assignor (i) will hold the payment
in trust for MCF, (ii) will not commingle any payment with any funds of Assignor, and (iii) will deliver
all payments to MCF, in the exact form received, by the close of business on the next business day
following receipt thereof by Assignor. Assignor shall direct all Account Debtors on all Accounts to remit
all payments directly to the Remittance Address, whether any Account is assigned to MCF or not. If any
payment on any Accounts is received by Assignor (rather than sent to the Authorized Remittance
Address), Assignor shall give prompt notice thereof to MCF. Without limiting the other rights and
remedies of MCF under this Agreement or otherwise, Assignor’s failure to strictly comply with this
Section 4.01 shall constitute an immediate breach of and default under this Agreement, entitling MCF (in
MCF’s sole discretion) to immediately terminate this Agreement.

4.02      Power of Attorney. Assignor authorizes MCF to collect, sue for and give releases for and in the
name of Assignor, in the sole discretion of MCF. Assignor appoints MCF or any other person whom
MCF may from time to time designate, as Assignor's attorney in fact with power to: (i) endorse Assignor's
name on any checks, drafts or other forms of payment or security that may come into MCF’s possession;
(ii) sign Assignor's name on notices of assignment, financing statements and amendments under the
Uniform Commercial Code, on verifications of Accounts and on notices to debtors; (iii) receive, open and
dispose of all mail addressed to Assignor at MCF’s address; (iv) send requests for verification of
Accounts to a debtor; and (v) do all things necessary to carry out this Agreement. Assignor hereby
ratifies and approves all acts of MCF. MCF shall not be liable to Assignor for any acts of commission or
omission nor for any error in judgment or mistake of fact or law except for MCF’s gross negligence or
willful misconduct. This power, being coupled with an interest, is irrevocable so long as any Account in
which MCF has a security interest is unpaid or any obligation from Assignor to MCF remains unpaid.

4.03    Qualified Accounts. In order to qualify as a Qualified Account each Account tendered to MCF
shall have all of the following attributes:

    (i)      Assignor is the sole owner of each Account;



                                                     5
                                                                                                  000021
Case 8:21-bk-11264-ES          Doc 10 Filed 05/18/21 Entered 05/18/21 17:08:30                      Desc
                               Main Document    Page 22 of 42




  (ii)     Other than the lien in favor of Agility Capital II, LLC (the “Agility Lien”), which shall be
           subordinate to the lien of MCF, each Account is free and clear of any liens, claims, equities
           or encumbrances whatsoever except in favor of MCF, and upon each assignment to MCF of
           each Account, MCF will own the Account free and clear of any liens, claims, equities or
           encumbrances whatsoever and the consideration received by Assignor from MCF for the
           Account is fair and adequate;

  (iii)    The title to Assignor’s Account is absolute and is not subject to any prior assignment, claim,
           lien or security interest;

  (iv)     The amount shown on the books of the Assignor and on a copy or schedule of any Accounts
           or statements delivered to MCF is owing to the Assignor, and no partial payment for which
           full credit has not been reflected has been made thereon by anyone;

  (v)      The Account is not subject to any known: (a) claim of reduction, counterclaim, setoff,
           recoupment, or (b) any claim for credits, allowances or adjustments by the Account Debtor
           because of damaged goods or unsatisfactory services, or for any other reason;

  (vi)     The Account is due and payable not more than ninety (90) days from the date of the invoice
           therefor;

  (vii)    The Account has not been outstanding more than ninety (90) days past the date of the original
           invoice (If twenty percent (20.0%) or more of the receivables of any customer of Assignor
           has been outstanding more than ninety (90) days past the date of the original invoice, the
           entire Account of such customer shall be deemed to be outstanding more than ninety (90)
           days past the date of the original invoice):

  (viii)   The Account does not arise out of a contract with, or order from an Account Debtor that, by
           its terms, forbids or makes the assignment of that Account to MCF void or unenforceable;

  (ix)     The Assignor has not received any note, trade acceptance, draft or other instrument with
           respect to or in payment of the account, or any chattel paper with respect to the goods giving
           rise to the Account, and, if any instrument or chattel paper is received, the Assignor will
           immediately notify the MCF and, at MCF's request, endorse or assign and deliver the same to
           MCF;

  (x)      Neither Assignor nor MCF has any notice of anything which might, in MCF's sole judgment,
           impair the credit standing of the Account Debtor;

  (xi)     The Account Debtor is not an affiliate of the Assignor;

  (xii)    Neither the Account nor the Account Debtor have been placed on MCF's non-assignment list;

  (xiii)   Assignor is the sole obligee under all Accounts, and has full power and is duly authorized to
           assign the Accounts to MCF hereunder, and the date of assignment of the Account is not
           more than 30 days after the date of the original invoice relating to each Account;

  (xiv)    All Accounts arise out of a bona fide sale of conforming goods or the bona fide rendition of
           services by Assignor, and all underlying goods have been delivered to the Account Debtor, or
           all underlying services have been rendered by Assignor, in complete fulfillment of all of the


                                                   6
                                                                                                 000022
Case 8:21-bk-11264-ES              Doc 10 Filed 05/18/21 Entered 05/18/21 17:08:30                       Desc
                                   Main Document    Page 23 of 42


               terms and conditions of a fully executed, delivered and unexpired contract with the Account
               Debtor, and the Account Debtor has accepted the goods or services to which the Account
               relates;

    (xv)       Each Account is denominated and payable only in United States dollars and constitutes the
               legal, valid and binding payment obligation of the Account Debtor, enforceable in accordance
               with its terms (except as the enforceability may be limited by applicable bankruptcy,
               insolvency, reorganization, moratorium or other similar laws affecting the enforcement of
               creditors' rights generally);

    (xvi)      Each Account is current and not past due as of the date of the assignment to MCF, has not
               been paid by or on behalf of the Account Debtor in whole or in part, and is not and will not
               be subject to any dispute, rescission, set-off, recoupment, defense or claim by the Account
               Debtor, whether relating to price, quality, quantity, workmanship, delay in delivery, set off,
               counterclaim or otherwise, and the Account Debtor has not and will not claim any defense of
               any kind or character (other than bankruptcy or insolvency arising after the date of sale of the
               Account to MCF hereunder) against payment of the Account; and

    (xvii)     Assignor has paid all applicable taxes and governmental charges of any kind imposed with
               respect to the sale of goods or the rendering of services relating to Accounts assigned to
               MCF.

4.04        Assignor Representations and Warranties. Assignor further represents and warrants to MCF
that:

    (i)        The execution, delivery and performance of this Agreement by Assignor have been duly
               authorized and this Agreement constitutes the legal, valid and binding obligation of Assignor,
               enforceable against Assignor in accordance with its terms (except as the enforceability may
               be limited by applicable bankruptcy, insolvency, reorganization, moratorium or other similar
               laws affecting the enforcement of creditors' rights generally);

    (ii)       All Accounts tendered to MCF will be Qualified Accounts;

    (iii)      Assignor is not a debtor in any bankruptcy proceedings, insolvent, undergoing composition or
               adjustment of debts or unable to make payment of its obligations when due and no petition in
               bankruptcy has been filed by or against Assignor or any Affiliate, nor has Assignor or any
               Affiliate filed any petition seeking an adjustment of its debts or for any other relief under the
               Bankruptcy Code, and no application for appointment of a receiver or trustee for all or a
               substantial part of the property of Assignor or any Affiliate is pending, nor has Assignor or
               any Affiliate made any assignment for the benefit of creditors;

    (iv)       Assignor is not in default of any debt or obligation to MCF, or other creditor;

    (v)        this Agreement is entered into for a legitimate business purpose; and

    (vi)       Assignor is organized under the laws of the State of California.

Each representation and warranty of Assignor contained in this Agreement shall be deemed to be made at
and as of the date hereof and at and as of the date of each sale of Accounts to MCF hereunder.

                                 SECTION 5 - FINANCIAL COVENANTS


                                                        7
                                                                                                      000023
Case 8:21-bk-11264-ES             Doc 10 Filed 05/18/21 Entered 05/18/21 17:08:30                       Desc
                                  Main Document    Page 24 of 42




5.01     Financial Statements. Assignor represents and warrants that all financial and other information
provided by Assignor to MCF in connection with or in Assignor's application to MCF or to induce MCF
to enter into this Agreement is true, complete and correct in all material respects. Assignor agrees to
furnish to MCF (i) within 90 days after the last day of each fiscal year of Assignor, a consolidated
statement of income and a consolidated statement of cash flows of Assignor for each fiscal year, and a
consolidated balance sheet of Assignor as of the last day of each fiscal year, together with a copy of any
report to management delivered to Assignor by its accountants in connection therewith, and (ii) within 30
days after the last day of each fiscal quarter of Assignor, an unaudited consolidated statement of income
and statement of cash flows of Assignor for each fiscal quarter, and an unaudited consolidated balance
sheet of Assignor as of the last day of each fiscal quarter. Assignor represents and warrants that each
statement of income and statement of cash flows will fairly present, in all material respects, the results of
operations and cash flows of Assignor for the period set forth therein, and that each balance sheet will
fairly present, in all material respects, the financial condition of Assignor as of the date set forth therein,
all in accordance with GAAP applied on a consistent basis, except as otherwise noted in the
accompanying auditors’ report (or, with respect to unaudited financial statements, in the notes thereto).
Assignor also agrees to furnish to MCF, upon request, additional financial and business information
concerning Assignor and its business as MCF may reasonably request. Assignor agrees to provide: (i) its
annual corporate tax return, (ii) its accounts payable aging within 10 business days after the end of each
month, and (iii) its account receivable aging within 10 business days after the end of each month. MCF
and its agents, representatives and accountants shall have the right, at all times during normal business
hours and with prior notice to Assignor, to conduct an audit or other examination of the financial and
business records of Assignor and to examine and make copies of all books and records of Assignor for the
purpose of assuring or verifying compliance by Assignor with the terms of this agreement, and Assignor
agrees to cooperate fully with MCF and its agents, representatives and accountants in connection
therewith and to timely pay all costs associated with each audit at a rate equal to $1,000.00 per day, per
person, plus out-of-pocket expenses. In no event shall the costs and expenses in connection with any one
audit exceed the amount of $7,500.00. MCF shall have the right to conduct such audits one time in any
twelve (12) month period during the term of this Agreement, or at any time during which an Event of
Default exists under the terms of this Agreement. If an event of default exits, the $7,500.00 audit expense
cap is no longer in effect. Assignor also specifically agrees to immediately notify MCF of any material
adverse change in Assignor’s financial condition or business.

                      SECTION 6 - EVENTS OF DEFAULTS AND REMEDIES

6.01    Events of Default. “Events of Default,” wherever used herein, means any one of the following
events:

    (i)     Default in the payment of any Obligation due hereunder when it becomes due and payable or
            default in payment of Obligation due to MCF when it becomes due and payable;

    (ii)    Any representation or warranty made by the Assignor in this Agreement or by the Assignor
            (or any of its officers) in any certificate, instrument, or statement contemplated by or made or
            delivered pursuant to or in connection with this Agreement, shall prove to have been incorrect
            in any material respect when made;

    (iii)   Default in the performance, or breach, of any covenant or agreement of the Assignor in this
            Agreement;




                                                      8
                                                                                                     000024
Case 8:21-bk-11264-ES           Doc 10 Filed 05/18/21 Entered 05/18/21 17:08:30                          Desc
                                Main Document    Page 25 of 42



  (iv)    The Assignor or any Guarantor shall be adjudicated a bankrupt or insolvent, or admit in
          writing its inability to pay its debts as they mature, or make an assignment for the benefit of
          creditors; or the Assignor or any Guarantor shall apply for or consent to the appointment of
          any receiver, trustee, or similar officer for it or for all or any substantial part of its property;
          or a receiver, trustee or similar officer shall be appointed without the application or consent
          of the Assignor or any Guarantor and the appointment shall continue for a period of thirty
          (30) days; or a petition shall be filed by the Assignor or any Guarantor under the United
          States Bankruptcy Code naming the Assignor or any Guarantor as debtor thereunder or any
          petition shall be filed against the Assignor or any Guarantor and shall remain pending for a
          period of thirty (30) days; or any judgment, writ, warrant of attachment or execution or
          similar process shall be issued or levied against a substantial part of the property of the
          Assignor or any Guarantor and the judgment, writ, or similar process shall not be released,
          vacated or fully bonded within thirty (30) days after its issue or levy;

  (v)     The rendering against the Assignor or any Guarantor of a final judgment, decree or order for
          the payment of money in excess of Fifty Thousand Dollars ($50,000.00) and the continuance
          of the judgment, decree or order unsatisfied and in effect for any period of thirty (30)
          consecutive days without a stay of execution;

  (vi)    Assignor shall sell, lease, assign, transfer or otherwise dispose of all or a substantial part of its
          assets (whether in one transaction or in a series of transactions) to any other Person, without
          obtaining the prior written consent of MCF, which consent shall not be unreasonably
          withheld or delayed;

  (vii)   Assignor shall consolidate with or merge into any Person, or permit any other Person to
          merge into it, or acquire (in a transaction analogous in purpose or effect to a consolidation or
          merger) all or substantially all the assets of any other Person, without obtaining the prior
          written consent of MCF, which consent shall not be unreasonably withheld or delayed;

  (viii) Assignor suspends operations as presently conducted, or discontinues doing business as an
          ongoing concern;

  (ix)    Assignor engages in any line of business materially different from what it presently is
          engaged in by the Assignor;

  (x)     Legal, beneficial, or equitable ownership of Assignor shall be changed by sale, conveyance,
          transfer, assignment, or encumbrance without the prior written consent of MCF, which
          consent shall not be unreasonably withheld or delayed;

  (xi)    Any Guarantor shall sell, transfer, convey, assign or otherwise dispose of any of his/her or its
          shares of stock in the Assignor (whether in one transaction or a series of transactions and
          whether voluntarily or involuntarily), without obtaining the prior written consent of MCF,
          which consent shall not be unreasonably withheld or delayed;

  (xii)   Any lien or encumbrance shall be filed against Assignor, or any of the Collateral, other than
          the Agility Lien;

  (xiii) The filing of any local, state or federal tax lien against Assignor;




                                                     9
                                                                                                      000025
Case 8:21-bk-11264-ES           Doc 10 Filed 05/18/21 Entered 05/18/21 17:08:30                     Desc
                                Main Document    Page 26 of 42



    (xiv)   The failure to immediately remit to MCF any payments for any Accounts received by
            Assignor; and

    (xv)    Any attempts by Assignor, other than as specifically requested by MCF, to collect Accounts
            from Account Debtors.

6.02 Rights and Remedies. Upon the occurrence of an Event of Default or at any time thereafter until
the Event of Default is cured to the written satisfaction of MCF, MCF may exercise any or all of the
following rights and remedies:

    (i)     MCF may, by notice to the Assignor, declare this Agreement to be terminated, whereupon the
            same shall forthwith terminate;

    (ii)    The Base Rate shall be increased to the Default Base Rate until the Event of Default is Cured;

    (iii)   MCF may, by notice to the Assignor, declare the entire unpaid amount of all Obligations then
            outstanding, all interest accrued and unpaid thereon, and all other amounts payable under this
            Agreement to be forthwith due and payable, whereupon this Agreement, all accrued interest
            and all the amounts shall become and be forthwith due and payable, without presentment,
            demand, protest or further notice of any kind, all of which are hereby expressly waived by the
            Assignor.

    (iv)     MCF may, without notice to the Assignor and without further action, apply any and all
            money owing by MCF to the Assignor to the payment of any Obligation then outstanding and
            of all other sums then owing by the Assignor hereunder, all in the order as MCF shall
            determine; and

    (v)      MCF may exercise and enforce its rights and remedies under this Agreement or under the
            Uniform Commercial Code in effect in Minnesota or the jurisdiction where the Collateral is
            located.

                             SECTION 7 - TERM AND TERMINATION


7.01     Term. Unless terminated sooner, this Agreement shall continue for an initial period of three (3)
years from the Effective Date (the “Initial Term”) and shall be automatically renewed for successive
periods of one (1) year (each a “Renewal Term”), unless sooner terminated as hereinafter provided. If for
any reason this Agreement is terminated by Assignor, or if this Agreement is terminated by MCF due to
an Event of Default hereunder, prior to the end of the Initial Term or any Renewal Term, and in view of
the impracticality, the extreme difficulty of ascertaining actual damages and by mutual agreement of the
parties as to a reasonable calculation of MCF’s lost profits as a result thereof, Assignor agrees to pay
MCF, upon the effective date of such termination, a termination fee in the amount set forth below: (i)
three percent (3%) of the Maximum Amount during the Initial Term; (ii) two percent (2%) of the
Maximum Amount during the first Renewal Term; (iii) one percent (1%) of the Maximum Amount
during the second Renewal Term. The termination fee shall be presumed to be the amount of damages
sustained by MCF as a result of such early termination and Assignor agrees that it is reasonable under the
circumstances currently existing. No termination fee shall be payable upon a termination of this
Agreement by MCF for a reason other than the occurrence of an Event of Default by Assignor.

7.02    Termination. This Agreement may be terminated by either party hereto by delivery of written
notice of termination of this Agreement to the other party specifying the date of termination. A notice of


                                                    10
                                                                                                  000026
Case 8:21-bk-11264-ES            Doc 10 Filed 05/18/21 Entered 05/18/21 17:08:30                         Desc
                                 Main Document    Page 27 of 42


termination sent by Assignor shall be effective at the expiration of sixty (60) days from the date the notice
of the termination is sent to MCF. A notice of termination sent by MCF shall be effective at the
expiration of thirty (30) days from the date the notice of the termination is sent to Assignor. MCF may, at
its election, terminate this Agreement immediately and without the requirement of notice to Assignor if:

    (i)     Assignor shall fail to perform any of its obligations hereunder or shall breach any of its
            representations and warranties hereunder;

    (ii)    Assignor or any of its Affiliates shall become insolvent or suspend all or a substantial part of
            its or their business;

    (iii)   A petition under the Bankruptcy Code or any other insolvency or debtor statute shall be filed
            by or against Assignor or any Affiliate or any receivership proceedings with respect thereto
            shall commence;

    (iv)     Any guarantee of any of Assignor's obligations hereunder shall be terminated or become
            impaired;

    (v)     An event of default occurs under any other agreement now or hereafter executed between
            Assignor and MCF, or

    (vi)    MCF otherwise determines that it is insecure hereunder.

Termination of this Agreement shall not affect the rights and obligations of the parties hereunder with
respect to transactions occurring on or prior to the date of the termination, and this Agreement shall
continue to govern the rights and obligations of the parties hereto with respect to Accounts assigned to
MCF from Assignor on or prior to the date of the termination. All security interests granted or
contemplated by this Agreement shall survive the termination of this Agreement until all amounts payable
to MCF with respect to transactions occurring on or prior to the date of termination have been paid to
MCF, and Assignor has performed all its obligations to MCF with respect to each transactions and all
obligations under this Agreement including but not limited to payment of any fees owing hereunder.

                                   SECTION 8 - MISCELLANEOUS

8.01    Attorney’s Fees, Litigation Expense. Assignor agrees to reimburse MCF upon demand for
MCF's attorneys' fees, court costs and other fees and expenses incurred in collecting any sums due or to
become due to MCF hereunder, enforcing and/or defending any of MCF's rights under this Agreement or
in connection with the assigned Accounts and all actions taken by MCF that it deems necessary or
desirable under the Bankruptcy Code or applicable law or should any provisions of the Bankruptcy Code
be applicable to any rights or obligations of any party to this Agreement, as well as all appearances,
motions and actions to which MCF may be or become a party in any bankruptcy case.

8.02    Choice of Law. This Agreement shall be governed by, and construed in accordance with, the
laws of the State of Minnesota without regard to conflicts of law with other jurisdictions.

8.03     Jurisdiction. Assignor agrees that the state and federal courts sitting in the State of Minnesota
shall have exclusive jurisdiction to hear and determine any claims or disputes between the Assignor and
MCF pertaining directly or indirectly to this Agreement, the indebtedness evidenced hereby, or to any
matter arising therefrom and Assignor hereby waives any objection to the inconvenient forum.




                                                     11
                                                                                                   000027
Case 8:21-bk-11264-ES             Doc 10 Filed 05/18/21 Entered 05/18/21 17:08:30                       Desc
                                  Main Document    Page 28 of 42


8.04     Waiver of Trial by Jury. The Assignor and MCF each waives any right to a TRIAL BY JURY
in any action to hear and determine any claims or disputes between Assignor and MCF pertaining directly
or indirectly to this Agreement, the indebtedness evidenced hereby, or to any matter arising therefrom and
Assignor agrees that any action or proceeding shall be tried before a Court and not before a Jury.

8.05    Severability of Provisions. Any provision of this Agreement which is prohibited or
unenforceable shall be ineffective to the extent the prohibition or unenforceability without invalidating
the remaining provisions hereof.

8.06    Amendments; Waivers. This Agreement may be amended only in writing signed by the parties
hereto. No failure on the part of MCF to exercise, and no delay by MCF in exercising, and no course of
dealing by MCF with respect to, any right, power or privilege under this Agreement shall operate as a
waiver thereof, nor shall any single or partial exercise of any right, power or privilege hereunder by MCF
preclude any other or further exercise thereof or the exercise of any other right, power or privilege. The
remedies of MCF hereunder are cumulative and not exclusive of any remedies provided by law.

8.07    Addresses for Notices, Etc. Except as otherwise expressly provided herein, all notices, requests,
demands and other communications provided for hereunder shall be in writing and mailed or delivered to
the applicable party at its address indicated below:

                        If to the Assignor:
                 Document Processing Solutions, Inc.
                 590 W. Lambert Road
                 Brea, California 92821

                 If to MCF:
                 Marquette Commercial Finance
                 1600 West 82nd Street, Suite 250
                 Bloomington, MN, 55431

or, as to each party, at such other address as shall be designated by a party in a written notice to the other
party complying as to delivery with the terms of this Section. All notices, requests, demands and other
communications shall, when mailed, be effective when deposited in the mails, addressed as aforesaid,
except that notices or requests to MCF pursuant to any of the provisions of this Agreement shall not be
effective until received by MCF.

8.08      Indemnification. The term “Indemnified Persons” shall mean MCF and its officers, directors,
shareholders, employees, attorneys, representatives, agents, Affiliates, successors and assigns. Assignor
agrees to indemnify, defend and hold the Indemnified Persons harmless from and against any and all loss,
liability, obligation, damage, penalty, judgment, claim, deficiency and expense (including interest,
penalties, attorneys’ fees and amounts paid in settlement) owing to any third party to which any
Indemnified Person may become subject arising out of or based upon this Agreement as well as any prior
relationship of Assignor with any Indemnified Person, whether by alleged or actual negligence of any
Indemnified Person, except and to the extent caused by the gross negligence or willful misconduct of any
Indemnified Person.

8.09     Waiver and Release. Assignor, by its execution of this Agreement, does hereby covenant,
warrant and represent that (i) Assignor is not in default and no default exists under any prior agreements
or transactions with MCF, (ii) Assignor releases, relinquishes and waives any and all defenses to the
enforceability of any prior agreements or transactions with MCF in connection therewith to which
Assignor may have otherwise been entitled as of the date hereof, (iii) Assignor relinquishes, waives and


                                                      12
                                                                                                      000028
Case 8:21-bk-11264-ES            Doc 10 Filed 05/18/21 Entered 05/18/21 17:08:30                     Desc
                                 Main Document    Page 29 of 42


releases MCF from any and all claims known or unknown which Assignor may or might have against
MCF arising directly or indirectly out of or from any prior agreements or transactions between Assignor
and MCF, (iv) the benefit received and to be received by Assignor as a result of this Agreement shall and
does constitute sufficient and valuable consideration to Assignor for entering into and performing its
obligations under this Agreement, (v) the execution, delivery and performance by Assignor of this
Agreement and the consummation of the transaction contemplated thereby are (a) not prohibited by any
indenture, contract or agreement, law or corporate or partnership documents, including, but not limited to
the Bylaws and Articles of Incorporation or Certificate of Incorporation, as the case may be, if Assignor is
a corporation, or Assignor’s partnership agreement, if Assignor is a partnership, (b) duly authorized by
appropriate action of Assignor, and (c) shall constitute a legally valid and binding obligations of Assignor
and enforceable against the Assignor according to their terms (except as the enforceability may be limited
by applicable bankruptcy, insolvency, reorganization, moratorium or other similar laws affecting the
enforcement of creditors' rights generally), (vi) that this Agreement will be executed and delivered by
properly authorized officers of Assignor, (vii) MCF has no obligation to continue the prior agreements or
enter into this Agreement except for the considerations herein expressed, and (viii) the representations
and warranties set forth herein will survive the execution and delivery of this Agreement.

8.10     Captions; Final Agreement; Counterparts; Successors and Assigns. Captions and headings
appearing herein are included solely for convenience of reference and are not intended to affect the
interpretation of any provision of this Agreement. This Agreement represents the final agreement
between the parties hereto with respect to the subject matter hereof, and supersedes all prior proposals,
negotiations, agreements and understandings, oral or written, related to the subject matter. This
Agreement may be executed in any number of counterparts, all of which taken together shall constitute
one and the same instrument. Delivery of an executed counterpart of this Agreement by telecopy shall be
equally as effective as delivery of a manually executed counterpart of this Agreement. Any party
delivering an executed counterpart of this Agreement by telecopy also shall deliver a manually executed
counterpart of this Agreement but the failure to deliver a manually executed counterpart shall not affect
the validity, enforceability, and binding effect of this Agreement. This Agreement may not be assigned
by Assignor without the prior written consent of MCF. This Agreement may be assigned by MCF, and
any Accounts assigned to MCF hereunder, together with all rights and interests related thereto granted to
MCF hereunder, may be assigned by MCF, all without notice to or the consent of Assignor. This
Agreement shall be binding upon the parties hereto and their respective successors and permitted assigns.


                   [REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]




                                                    13
                                                                                                  000029
Case 8:21-bk-11264-ES               Doc 10 Filed 05/18/21 Entered 05/18/21 17:08:30                           Desc
                                    Main Document    Page 30 of 42


8.11     Miscellaneous Expenses. MCF shall be entitled to reimbursement upon demand for all out of
pocket expenses incurred by MCF in the course of performing its functions or enforcing its rights with
respect to this Agreement, including without limitation, the following: lock box charges, long-distance
telephone charges, postage, credit reports, wire transfers, insufficient funds charges, check copying
charges, overnight mail delivery, UCC and tax lien searches, attorney’s fees and filing fees. Assignor
hereby authorizes MCF, in MCF’s sole discretion, to collect the expenses (i) by reducing the Initial
Payment or any Advance; (ii) by adjusting the amount of the Reserve; (iii) debiting the Assignor’s
operating account; or (iv) by using any combination of the foregoing. This authorization shall not affect
Assignor's obligation to pay the sums to MCF on demand.

         Document Processing Solutions, Inc.

By
Its


 A notary public or other officer completing this
 certificate verifies only the identity of the individual
 who signed the document to which this certificate is
 attached, and not the truthfulness, accuracy, or validity
 of that document.

STATE OF CALIFORNIA )
                                     ) SS.
COUNTY OF ____________               )


                   On __________ ___, 2016, before me, _____________________, notary public, personally
appeared ____________________, who proved to me on the basis of satisfactory evidence to be the person whose
name is subscribed to the within instrument and acknowledged to me that he executed the same in his authorized
capacity, and that by his signature on the instrument the person, or the entity upon behalf of which the person acted,
executed the instrument.

        I certify under PENALTY OF PERJURY under the laws of the State of California that the foregoing
paragraph is true and correct.

         WITNESS my hand and official seal.


                                                                  ______________________________


AGREED AND ACCEPTED                                    Marquette Commercial Finance,
this __ day of January, 2017                   a division of Marquette Transportation Finance, LLC

                                                       By:
                                                       Its:       Authorized Representative




                                                             14
                                                                                                           000030
Case 8:21-bk-11264-ES          Doc 10 Filed 05/18/21 Entered 05/18/21 17:08:30                     Desc
                               Main Document    Page 31 of 42


                                         SCHEDULE A
                                   FLAT RATE FEE SCHEDULE

  1.   Amount of Fixed Discount. The amount of the Fixed Discount shall be as follows:

               Days                     Discount
               1-30                     0.20%
               31-45                    0.30%
               46-60                    0.40%
               61-75                    0.50%
               >76                      0.60%

  2.   Variable Discount. The Base Rate plus two percent (2.00%) per annum; provided, however, in
       no event shall the Variable Discount with respect to any Account assigned hereunder be less than
       five percent (5.00%) per annum.

  3.   Direct Collect Fee. Assignor shall be charged a direct collect fee of fifteen percent (15%) of the
       Gross Amount of any Account whenever the proceeds of an Account is paid to Assignor and the
       Account Proceeds are not remitted to MCF within three (3) business days from the receipt of the
       Account Proceeds.

  4.   Service Charge Fee. Assignor hereby agrees to pay MCF a servicing fee on the first day of each
       calendar month equal to (i) $10,000.00 minus (ii) the total Fixed Discount and Variable Discount
       earned during the previous month (the “Servicing Fee”). Assignor hereby authorizes MCF, in
       MCF’s sole discretion, to collect any amounts that are attributable to the Servicing Fee by (i) by
       reducing the Initial Payment or any Advance for any Account, (ii) debiting the Assignor’s
       operating account, or (iv) using any combination of the foregoing. The fee shall be paid to MCF
       so long as this Agreement is in effect. Assignor and MCF acknowledge and agree that the
       Servicing Fee is intended as reasonable compensation to MCF for making this facility available
       under the terms of this Agreement and for no other purpose.

  5.   Processing Fees


         Settlement by Wire Transfer                $35.00 per wire




                                                   15
                                                                                                000031
           Case 8:21-bk-11264-ES              Doc 10 Filed 05/18/21 Entered 05/18/21 17:08:30                         Desc
                                              Main Document    Page 32 of 42
                                        ACCOUNT COLLECTION AGREEMENT

        This Agreement, dated as of January 11, 2017 by and between Marquette Commercial Finance, a
division of Marquette Transportation Finance, LLC. ("MCF") and Document Processing Solutions, Inc. (the
"Assignor").

                                                             RECITALS

           1.       The Assignor desires to use MCF’s services to collect and process its accounts (the “Accounts”).

      2.      MCF and the Assignor have on this date executed an MCF Account Assignment and Security
Agreement (the "Assignment Agreement") pursuant to which MCF agreed to make specified advances to the
Assignor from time to time based on the amount of Qualified Accounts outstanding from time to time.1

        3.     Pursuant to the Assignment Agreement, the Assignor has agreed to direct payment and collection
of its Accounts to MCF.

       NOW, THEREFORE, in consideration of the premises and the mutual covenants and agreements herein
provided, the parties hereby agree as follows:

                                                          ARTICLE I
                                                 Performance of MCF's Services

      Section 1.01 Assignment of Accounts. As security under the Assignment Agreement and for the
Assignor's Obligations to MCF, the Assignor does hereby grant to MCF a security interest in all of Assignor’s
Accounts.

         Section 1.02 Collection of Accounts. MCF hereby agrees to process, collect, and otherwise service all
Accounts delivered to MCF which (i) qualify as "Qualified Accounts" pursuant to the Assignment Agreement;
(ii) are assigned and delivered by Assignor to MCF; and/or (iii) arise out of the Assignor’s normal business
operations. MCF may, but shall not be required to collect any other of Assignor’s Accounts.

       Section 1.03 Delivery of Accounts and Collection. The Assignor agrees to deliver to MCF at least
once a week, certain of its Accounts for collection and processing under this Agreement.

        Section 1.04 Uncollectible Accounts. If, after ninety (90) days from the date of the original invoice,
any Accounts remain uncollected, the Assignor agrees that MCF shall be released from any obligation to make
further collection efforts or in any way service or process such Accounts; provided, however, that all Accounts
returned to Assignor shall remain subject to MCF's security interest and Assignor shall remit any proceeds of
such Accounts to MCF for application in accordance with the Assignment Agreement. As a part of its
collection efforts, MCF is not required to, but may choose to, institute legal proceedings on behalf of the
Assignor to secure payment of the assigned Accounts.

                                                         ARTICLE II
                                                  Fees: Application of Receipts

       Section 2.01 Service Fees. The Assignor shall pay for services rendered by MCF hereunder in
accordance with the Fee Schedule attached hereto as Exhibit A (the "Fee Schedule"). It is expressly understood
1
    All capitalized terms not otherwise defined herein shall have the meaning ascribed to them in the Assignment Agreement.
                                                                      1

                                                                                                                   000032
       Case 8:21-bk-11264-ES         Doc 10 Filed 05/18/21 Entered 05/18/21 17:08:30              Desc
                                     Main Document    Page 33 of 42
that such charges may be increased or decreased by MCF or its President without notice and at any time and
that such changes shall be and become a part of this Agreement as though set forth verbatim herein. In addition
to these fees, Assignor shall promptly repay to MCF any actual costs incurred in the collection of Accounts
which were not specifically provided for in the Fee Schedule.

        Section 2.02 Assignment Agreement. Assignor acknowledges that amounts collected by MCF related
to the Accounts or otherwise shall be applied to pay down the Assignor's Obligations pursuant to the terms of
the Assignment Agreement.

                                                 ARTICLE III
                                                 Termination

        Section 3.01 Termination of Assignment Agreement. This Agreement shall be effective only so long as
the Assignment Agreement remains in effect. If for any reason the Assignment Agreement terminates, this
Agreement shall also terminate on the same date as the termination of the Assignment Agreement; provided,
however, MCF’s security interest in the Accounts and MCF's right to continue to collect the Accounts and
apply the proceeds as set forth in the Assignment Agreement shall survive the termination of this Agreement.

       Section 3.02 Default Under Assignment Agreement. Upon a default by the Assignor hereunder or
under the Assignment Agreement, MCF may immediately cancel this Agreement without prior notice.

        Section 3.03 Continuing Obligations. The termination of this Agreement shall not affect the Assignor's
Obligations hereunder for the payment of the Assignor's Obligations to MCF. All Accounts of the Assignor
shall remain as security for the Assignor's Obligations notwithstanding termination of this Agreement. In the
event MCF accepts the assignment of any Accounts of the Assignor for collection and processing after
termination of the Assignment Agreement, all of the assignments shall be subject to all of the terms and
conditions of this Agreement, and MCF shall have all of the rights and remedies provided herein with respect to
any and all of the assigned Accounts.

        Section 3.04 Offset. Upon the termination of this Agreement, MCF may retain any monies then due
from MCF to the Assignor as security for full payment of all the Assignor's Obligations to MCF, and all
obligations, debts, claims or liabilities of any nature then owing, or thereafter found to be owing by the
Assignor to MCF. The amount of all obligations, debts, claims, or liabilities shall then be deducted from any
monies due to the Assignor by MCF. Upon payment in full of all of Assignor’s Obligations to MCF, MCF may
retain the Proceeds of any Account for a period not to exceed one hundred twenty (120) days.

                                                ARTICLE IV
                                                Miscellaneous

        Section 4.01 No Right to Inspect. The Assignor shall have no right to inspect or examine the Accounts,
or other receivables of any other MCF customer, or any information respecting the same in the possession of
MCF.

        Section 4.02 Confidentiality Accounts. MCF agrees that no other MCF customers have any right to
inspect or examine the Accounts of the Assignor or any information respecting the same in the possession of the
Company.

       Section 4.03 Costs and Expense of Enforcement. The Assignor agrees to pay all costs and expenses,
including attorneys' fees, incurred by MCF in collecting or attempting to collect any sums owed by the Assignor
                                                       2

                                                                                               000033
       Case 8:21-bk-11264-ES          Doc 10 Filed 05/18/21 Entered 05/18/21 17:08:30               Desc
                                      Main Document    Page 34 of 42
to MCF or otherwise enforcing any obligations of the Assignor to MCF.

       Section 4.04 Governing Law. This Agreement shall be governed by and construed in accordance with
the laws of the State of Minnesota.

       Section 4.05 Jurisdiction. Assignor agrees that the state and federal courts sitting in the State of
Minnesota shall have exclusive jurisdiction to hear and determine any claims or disputes between MCF and
Assignor pertaining directly or indirectly to this Agreement and Assignor waives any objection to inconvenient
forum.

        Section 4.06 Waiver of Trial by Jury. MCF and Assignor each waives any right to a TRIAL BY JURY
in any action to enforce, hear and determine any claims or disputes between MCF and Assignor pertaining
directly or indirectly to this Agreement and Assignor agrees that any action or proceeding shall be tried before a
Court and not before a jury.

        Section 4.07 Binding Effect. This Agreement shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and assign.

       IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the date and year first
above written.

 Marquette Commercial Finance,                     Document Processing Solutions, Inc.
 A division of Marquette
 Transportation Finance, LLC.

                                                   By: _____________________________
 By______________________________
 Its Authorized Signatory                          Title: ____________________________




                                                        3

                                                                                                  000034
     Case 8:21-bk-11264-ES         Doc 10 Filed 05/18/21 Entered 05/18/21 17:08:30                Desc
                                   Main Document    Page 35 of 42
                                           SCHEDULE A
                                     FLAT RATE FEE SCHEDULE

1.   Amount of Fixed Discount. The amount of the Fixed Discount shall be as follows:

            Days                   Discount
            1-30                   0.20%
            31-45                  0.30%
            46-60                  0.40%
            61-75                  0.50%
            >76                    0.60%

2.   Variable Discount. The Base Rate plus two percent (2.00%) per annum; provided, however, in no
     event shall the Variable Discount with respect to any Account assigned hereunder be less than five
     percent (5.00%) per annum.

3.   Direct Collect Fee. Assignor shall be charged a direct collect fee of fifteen percent (15%) of the Gross
     Amount of any Account whenever the proceeds of an Account is paid to Assignor and the Account
     Proceeds are not remitted to MCF within three (3) business day from the receipt of the Account
     Proceeds.

4.   Service Charge Fee. Assignor hereby agrees to pay MCF a servicing fee on the first day of each
     calendar month equal to (i) $10,000.00 minus (ii) the total Fixed Discount and Variable Discount,
     earned during the previous month (the “Servicing Fee”). Assignor hereby authorizes MCF, in MCF’s
     sole discretion, to collect any amounts that are attributable to the Servicing Fee by (i) by reducing the
     Initial Payment or any Advance for any Account, (ii) debiting the Assignor’s operating account, or (iv)
     using any combination of the foregoing. The fee shall be paid to MCF so long as this Agreement is in
     effect. Assignor and MCF acknowledge and agree that the Servicing Fee is intended as reasonable
     compensation to MCF for making this facility available under the terms of this Agreement and for no
     other purpose.

5.   Processing Fees


       Settlement by Wire Transfer            $35.00 per wire




                                                      4

                                                                                               000035
Case 8:21-bk-11264-ES   Doc 10 Filed 05/18/21 Entered 05/18/21 17:08:30    Desc
                        Main Document    Page 36 of 42




                                  EXHIBIT 5




                                                                          000036
                                                  Vendor                                    Bill from                                                                              Balance Total




                                                                                                                                                                                                   000037
                                                  Adams WA County Recorder                  210 W. Broadway, Ritzville, WA 99169                                                          119.50
                                                  Alameda CA County Recorder                1106 Madison St., Oakland, CA 94607                                                     1,739,306.75
                                                  Amador CA County Recorder                 810 Court St, Jackson, CA 95642                                                             2,901.00
                                                  Bristol RI County Recorder                283 County Rd, Barrington, Rhode Island 02806-2406                                             80.00
Desc




                                                  Caddo LA County Recorder                  501 Texas Street #103, Shreveport, LA 71101                                                   205.00
                                                  CCCA-Colorado County Clerks Association   Colorado County Clerks Association c/o Matt Crane P.O. Box 3095 Littileton, CO 80161          895.00
                                                  Charlevoix MI County Recorder             301 State St, Charlevoix, MI 49720                                                             60.00
Doc 10 Filed 05/18/21 Entered 05/18/21 17:08:30




                                                  City of Brea - 0507 Van IND               City of Brea 1 Civic Center Circle PO Box 2237 Brea, CA 92822-2237                             76.51
                                                  City of Brea - 2009 IND                   City of Brea 1 Civic Center Circle PO Box 2237 Brea, CA 92822-2237                            295.01
                                                  City of Brea - 2507 FM LAM                City of Brea 1 Civic Center Circle PO Box 2237 Brea, CA 92822-2237                             12.61
                                                  Colusa CA County Recorder                 547 Market St #101, Colusa, CA 95932                                                          724.50
                                                  El Dorado CA County Recorder              360 Fair Ln, Placerville, CA 95667                                                         20,218.90
                                                  El Paso TX County Recorder                500 E. San Antonio, El Paso, TX 79901                                                         162.00
                                                  Essex MA County Recorder                  1 Union Street, Suite #402 Lawrence, MA 01840                                                 410.00
                 Page 37 of 42




                                                  Fairfield CT County Recorder              611 Old Post Road, Fairfield, CT 06824                                                        289.00
                                                  Fayette OH County Recorder                133 S. Main Street #305, Washington Court House, OH 43160                                     146.00
                                                  Fresno CA County Recorder                 2281 Tulare St, Fresno, CA 93721                                                               82.00
                                                  Glynn GA County Recorder                  701 H St, Brunswick, GA 31520                                                               1,156.00
                                                  Grays Harbor WA County Recorder           100 W Broadway, Montesano, WA 98563                                                           363.50
                                                  Hartford CT County Recorder               550 Main Street, 1st Floor, Suite 104 Hartford, CT 06103                                      473.00
Main Document




                                                  Imperial CA County Recorder               940 Main St, El Centro, CA 92243                                                           23,073.05
                                                  Inyo CA County Recorder                   168 N Edwards St, Independence, CA 93526                                                      637.50
                                                  Kern CA County Recorder                   1530 Truxtun Ave, Bakersfield, CA 93301                                                    49,367.20
                                                  Kings CA County Recorder                  1400 W Lacey Blvd, Hanford, CA 93230                                                       12,326.10
                                                  Lake CA County Recorder                   255 N Forbes St # 223, Lakeport, CA 95453                                                   2,228.55
                                                  Lassen CA County Recorder                 220 S Lassen St #5th, Susanville, CA 96130                                                  1,377.00
                                                  Lincoln WA County Recorder                450 Logan St / PO Box 28, Davenport, Washington 99122                                         234.00
Case 8:21-bk-11264-ES




                                                  Louisa VA County Recorder                 100 West Main St / Box 37, Louisa, Virginia 23093-0037                                        776.16
                                                  Marin CA County Recorder                  3501 Civic Center Dr # 232, San Rafael, CA 94903                                               52.00
                                                  Mariposa CA County Recorder               4982 10th St, Mariposa, CA 95338                                                              370.00
                                                  Mendocino CA County Recorder              501 Low Gap Rd # 1020, Ukiah, CA 95482                                                      3,308.60
                                                  Minnehaha SD County Recorder              415 N Dakota Ave, Sioux Falls, SD 57104                                                        60.00
                                                  Monroe TN County Recorder                 103 College Street South, Suite #4, Madisonville, TN 37354                                    209.24
                                                  Nevada CA County Recorder                 950 Maidu Ave, Nevada City, CA 95959                                                       17,801.60
                                                  New London CT County Recorder             181 State Street New London, CT 06320                                                         214.00
                                                  Orleans LA County Recorder                1340 Poydras Street fourth floor, New Orleans, Louisiana 70112                                560.00
                                                  Plumas CA County Recorder                 520 Main St #102, Quincy, CA 95971                                                          1,477.55
                                                  Proshred North Texas                      Proshred North Texas 2081 Hutton Dr. Ste. 103 Carrollton, TX 75006                             39.00
                                                  Providence RI County Recorder             25 Dorrance Street, Providence, RI 02903                                                      161.30
                                                  Riverside CA County Recorder              4080 Lemon St. Riverside, CA 92501                                                             21.00
                                                  Sacramento CA County Recorder       600 8th Street Sacramento, CA 95814                                               190,609.72




                                                                                                                                                                                     000038
                                                  San Benito CA County Recorder       440 5th St #108, Hollister, CA 95023                                               30,873.10
                                                  San Bernardino CA County Recorder   222 W Hospitality Ln, San Bernardino, CA 92415                                         44.00
                                                  San Diego CA County Recorder        1600 Pacific Highway, Suite 260 San Diego, CA 92101                                   503.05
                                                  San Francisco CA County Recorder    1 Dr Carlton B Goodlett Pl #190, San Francisco, CA 94102                              222.00
Desc




                                                  San Joaquin CA County Recorder      44 N San Joaquin St #260, Stockton, CA 95202                                       84,411.05
                                                  Sandusky OH County Recorder         100 N Park Ave #217, Fremont, OH 43420                                                142.00
                                                  Sanilac MI County Recorder          60 Sanilac Rd # 202, Sandusky, MI 48471                                                30.00
Doc 10 Filed 05/18/21 Entered 05/18/21 17:08:30




                                                  Santa Clara CA County Recorder      70 W Hedding St 1st Floor, San Jose, CA 95110                                   1,127,098.80
                                                  Santa Cruz CA County Recorder       701 Ocean St # 230, Santa Cruz, CA 95060                                                5.00
                                                  Sierra CA County Recorder           100 Courthouse Square, Downieville, CA 95936                                          170.00
                                                  Siskiyou CA County Recorder         311 4th St #108, Yreka, CA 96097                                                    9,010.00
                                                  Siskiyou County IT                  Siskiyou County IT ATTN: Judy Crawford 311 Fourth St., Rm 102 Yreka, CA 96097         200.00
                                                  Skamania WA County Recorder         240 Vancouver Ave, Stevenson, WA 98648                                                293.00
                                                  Snohomish WA County Recorder        3000 Rockefeller Ave, Everett, WA 98201                                                20.00
                 Page 38 of 42




                                                  Solano CA County Recorder           675 Texas Street #2700, Fairfield, CA 94533                                           286.00
                                                  Spink SD County Recorder            210 E 7th Avenue, Suite 8 Redfield SD 57469-1299                                       30.00
                                                  Stanislaus CA County Recorder       1021 I St Suite 101, Modesto, CA 95354                                             89,209.65
                                                  Sutter CA County Recorder           433 Second St, Yuba City, CA 95991                                                 11,490.95
                                                  Tehama CA County Recorder           633 Washington St # 12, Red Bluff, CA 96080                                           965.75
                                                  Trinity CA County Recorder          11 Court St, Weaverville, CA 96093                                                  6,641.70
Main Document




                                                  Van Zandt TX County Recorder        121 E. Dallas St., Room 202 Canton TX, 75103                                           34.00
                                                  Yolo CA County Recorder             625 Court St #104, Woodland, CA 95695                                              15,443.05
                                                  Yuba CA County Recorder             915 8th St # 107, Marysville, CA 95901                                                719.20
                                                  Total                                                                                                               3,450,722.15
Case 8:21-bk-11264-ES
Case 8:21-bk-11264-ES   Doc 10 Filed 05/18/21 Entered 05/18/21 17:08:30    Desc
                        Main Document    Page 39 of 42




                                  EXHIBIT 6




                                                                          000039
   Case 8:21-bk-11264-ES          Doc 10 Filed 05/18/21 Entered 05/18/21 17:08:30                 Desc
                                  Main Document    Page 40 of 42

                                          22‐May            29‐May             5‐Jun            12‐Jun
Expense
Bank Service Charges                        4,176.92          4,176.92          4,176.92         4,176.92
Computer and Internet Expenses             18,878.40         18,878.40         18,878.40        18,878.40
Contributions                                   1.25              1.25              1.25             1.25
Court Expense                                 217.50            217.50            217.50           217.50
License and Permits                           997.63            997.63            997.63           997.63
Marketing Expense                           1,290.45          1,290.45          1,290.45         1,290.45
Office Expense                             11,528.82         11,528.82         11,528.82        11,528.82
Outside Services                            4,563.44          4,563.44          4,563.44         4,563.44
Postage and Delivery                       21,131.96         21,131.96         21,131.96        21,131.96
Professional Fees                                ‐                 ‐                 ‐                ‐
Accounting & Legal                         19,451.44         19,451.44         19,451.44        19,451.44
IT Subcontract                             12,132.20         12,132.20         12,132.20        12,132.20
Professional Fees ‐ Other                   1,085.56          1,085.56          1,085.56         1,085.56
Recording Expenses (1)                 22,000,000.00     22,000,000.00     22,000,000.00    22,000,000.00
Confo Service Fee                              21.25             21.25             21.25            21.25
ERecording Simplifile                         701.83            701.83            701.83           701.83
Recording Expenses ‐ Other                  7,668.69          7,668.69          7,668.69         7,668.69
Rent Expense                                                                   88,298.84
Repair & Maintenance                        3,912.45          3,912.45          3,912.45         3,912.45
Selling Expense                               860.07            860.07            860.07           860.07
Telephone Expense                          10,929.52         10,929.52         10,929.52        10,929.52
Transportation                                609.44            609.44            609.44           609.44
Travel Expense                                   ‐                 ‐                 ‐                ‐
Travel Expense ‐ Sales & Market             4,194.18          4,194.18          4,194.18         4,194.18
Travel Expense ‐ Other                      2,207.65          2,207.65          2,207.65         2,207.65
Utilities                                   3,818.42          3,818.42          3,818.42         3,818.42
Total Expense(2)                       22,130,379.06     22,130,379.06     22,218,677.90    22,130,379.06

(1) Recording expenses are a "wash". They are reimbursed from escrow after they are paid by the Debtor.

(2) This expense total does not include the $3,450,722.15 that the Debtor is seeking to pay .
critical vendors. However, the Debtor is seeking to expend this additional sum to the extent necessary.
The totals above would be increased by this sum.




                                                                                                000040
Case 8:21-bk-11264-ES   Doc 10 Filed 05/18/21 Entered 05/18/21 17:08:30    Desc
                        Main Document    Page 41 of 42




                                  EXHIBIT 7




                                                                          000041
Case 8:21-bk-11264-ES   Doc 10 Filed 05/18/21 Entered 05/18/21 17:08:30    Desc
                        Main Document    Page 42 of 42




                                                                          000042
